        Case 1:16-cr-00123-RBJ Document 245 Filed 09/11/20 USDC Colorado Page 1 of 2



                                        UNITED STATES DISTRICT COURT
                                             DISTRICT OF COLORADO
                                               PROBATION OFFICE


 LAVETRA A. MORGAN                                                                                 ELIZABETH MILLER
 Chief U.S. Probation Officer                                                       Deputy Chief U.S. Probation Officer
 Byron G. Rogers U.S. Courthouse
                                                                                         400 Rood Avenue, Room 309
 1929 Stout Street, Suite C-120
                                                                                       Grand Junction, CO 81501-2520
 Denver, CO 80294-0101
                                                                                               Phone: (970) 245-5396
 Phone: (303) 844-5424
 212 North Wahsatch Avenue, Suite 300                                                    103 Sheppard Drive, Suite 206
 Colorado Springs, CO 80903-3476                 September 10, 2020                           Durango, CO 81303-3439
 Phone: (719) 471-3387                                                                          Phone: (970) 385-9564

 RESPOND TO: Denver


RE:      Defendant: Rianann SANDERS
         Docket No. 1:16CR00123-2
         PROBATION RESPONSE TO DEFENDANT'S MOTION FOR EARLY TERMINATION OF
         SUPERVISED RELEASE [Document 242]


This correspondence follows the Court’s request that the Probation Office respond to the defendant’s motion
for consideration of early termination of supervised release.

On September 21, 2017, the defendant was sentenced in the District of Colorado, by the Honorable Judge R. Brooke
Jackson, to a total term of 9 months’ imprisonment for Count 4: Possess with Intent to Distribute and Distribution of a
Quantity of a Mixture and Substance Containing a Detectable Amount of Oxycodone, a Schedule II Controlled
Substance, and Aiding and Abetting. Additionally, the Court imposed a three-year term of supervised release
and $100 special assessment fee.

The defendant’s supervised release commenced on March 13, 2018, and is set to expire on March 12, 2021.
She has been on supervision more than one year, making her statutorily eligible for early termination, pursuant
to 18 U.S.C. § 3583(e)(1). To evaluate suitability for early termination, the Probation Office is mandated to
consider the following criteria that have been approved by the Judicial Conference Committee on Criminal
Law:

    •    The person does not meet the criteria of a career drug offender or career criminal (as described
         in 28 U.S.C. § 994(h) or has not committed a sex offense or engaged in terrorism;
    •    The person presents no identified risk of harm to the public or victims;
    •    The person is free from any court-reported violations over a 12-month period;
    •    The person demonstrates the ability to lawfully self-manage beyond the period of supervision;
    •    The person is in substantial compliance with all conditions of supervision; and
    •    The person engages in appropriate prosocial activities and receives sufficient prosocial support to
         remain lawful well beyond the period of supervision.

After 18 months of supervised release, there is a presumption in favor of recommending early termination for
persons who meet the above-noted criteria, which the defendant has met.

The risk assessment utilized by the U.S. Probation Office is the Post-Conviction Risk Assessment (PCRA).
The defendant has a risk category of Low-Moderate on the PCRA. Individuals in this risk category have a
15% arrest rate and a 7% revocation rate in the next 12 months.
      Case 1:16-cr-00123-RBJ Document 245 Filed 09/11/20 USDC Colorado Page 2 of 2


Defendant: Rianann SANDERS
Docket No. 1:16CR00123-2

Since commencing her supervision on March 13, 2018, the defendant has maintained stable residence and
employment. She has also maintained regular communication with the undersigned officer. Pursuant to her
special conditions of supervision, she was referred to Independence House South for a dual diagnosis
evaluation and drug testing. Additionally, on March 23, 2018, the Court signed an Order Regarding Request
for Modification of the Conditions of Supervision, adding a medication monitoring condition [Document 222].
The defendant has maintained participation in weekly individual dual diagnosis therapy, medication monitoring,
as well as drug testing since March 2018. Throughout this time, she has only failed to submit to drug testing
on one occasion. It is noted she has submitted three negative urine tests which were marked diluted and one
urine test that returned negative, but marked as the specimen not being consistent with human urine. It should
further be noted, the defendant regularly tested positive for amphetamine from July 29, 2018, through
September 26, 2019, which were excused due to her prescription from Independence House South for
Vyvanse. In addition, the defendant has paid the special assessment fee in full. There is little reason to
believe the defendant will return to her criminal behavior based on her actions while on supervised release.

It should also be noted the defendant is currently making arrangements with All Health Network to continue
engagement in long-term community based mental health services. Her intent is to establish continued care to
maintain her personal success should she be terminated early from supervised release.

On September 8, 2020, this officer spoke to Chief Assistant United States Attorney JD Rowell who did not
have any objections to the defendant’s motion for early termination.

For all the reasons above, the U.S. Probation Office supports the defendant’s motion for early termination.
Should the Court have any questions regarding the above, please contact this officer at (303) 335-2476.

Respectfully submitted,

s/ Damillah Williams

Damillah Williams
United States Probation Officer


Approved:

s/ Garret Pfalmer

Garret C. Pfalmer
Supervising United States Probation Officer
